Citation Nr: 0323483	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from 
September 1972 to February 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  A Travel 
Board hearing was held before the undersigned at the RO in 
December 2001.  A transcript of this hearing has been 
associated with the claims folder.  In May 2002 the Board 
undertook further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Such development has been completed.  For the 
reasons indicated below, further RO action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003)(DAV).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has not provided the veteran adequate 
notice of the VCAA.  The Board may not proceed with appellate 
review without correcting this procedural deficiency.  Under 
DAV, supra, the Board may not provide the notice on its own.

Here, the Board has obtained additional evidence through its 
own development.  Treatment records from two VA medical 
facilities have been received and associated with the claims 
file.  The RO has not reviewed this evidence, and the veteran 
has not waived such consideration.  Hence, a remand is 
mandated.  See DAV, supra.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claim on appeal.  
He should be advised what evidence he 
needs to establish service connection, 
what the record shows, and of his and 
VA's respective responsibilities in 
obtaining any further evidence.  He 
should be given the requisite period of 
time to respond.  

2.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Court and 
Federal Circuit in the decisions cited above.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


